DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
	Claims 1-16, received on June 24, 2019, are being currently being examined.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Lu (US 20200281759 A1) in view of Williams (US 2012/0041270 A1).
Regarding claim 1, Lu discloses an artificial stoma device (paragraph [0017], last sentence, states “The present embodiment of the artificial stroma includes a solid unit 3, a hollow unit 4 and an outer unit 5.” Illustrated in Fig. 4 (below)) adapted to be installed in an abdomen (abdomen 9, Fig. 4, paragraph [0017]), the abdomen containing an intestine which is formed with a radial side opening (abdomen 9, Fig. 4, paragraph [0017]) said 10artificial stoma device (solid unit 3, a hollow unit 4, and outer unit 5) comprising: 
a hollow first unit (hollow unit 4) adapted to be inserted into the upstream section of the intestine (upstream section 911, Fig. 4, section [0020]) via the opening (opening 920, Fig. 4, section [0020]) of the skin tissue (skin tissue 92, Fig. 4, section [0020]) and the radial side opening of the intestine (radial side opening 910, Fig. 4, paragraphs [0017] and [0018]) having
15an inlet portion (conduit openings 419) that is adapted to be disposed in the upstream section of the intestine and that has an inlet opening at a distal end thereof adapted for facing the upstream section of the intestine (paragraph [0021] states “The conduit 41 has an outer surrounding surface 411, and two conduit openings 419 opposite to each other and adapted to be disposed respectively at the upstream section 911 of the intestine 91 and the opening 920 of the skin tissue 92.” Illustrated in Fig. 4 below), and
an outlet portion (conduit openings 419, Fig. 4, paragraph [0021]) that is adapted to be disposed 20at the opening of the skin tissue (skin tissue, Fig. 4, paragraph [0021])  and the radial side opening of the intestine (opening 910, Fig. 4, paragraph [0018] ), that is connected to the inlet portion (conduit openings 419), and that has an outlet opening being opposite to (conduit openings 419) and in spatial communication with said inlet opening (conduit openings 419) and adapted to be exposed from the skin tissue via the 25opening (conduit openings 419); and 

Lu does not teach the inlet portion and the outlet portion and the second unit are molded as one, integral piece. 
However, Williams, paragraph [0016], states “The invention comprises a molded and undivided medical penetrating device.  That is, the device can be used in medical contexts or circumstances involving tube-accessible applications.  Examples of such applications are gastrostomies, ileostomies, jejunostomies, cystostomies and other urological procedures.” Paragraph [0009] teaches “ The molded and undivided medical penetrating device can be made by providing a melt of a material from which the device is to be manufactured, injecting the melt into a mold cavity that has an appropriate configuration, allowing the melt to set in the mold cavity and removing the device from the mold cavity. Paragraph [0010] teaches “The molded and undivided medical penetrating device can be made of a silicone or a thermoplastic elastomer.”  Paragraph [0016] states “the device can be formed as an undivided, unitary or one-piece structure in a molded process.”  Paragraph [0023] states “Typically, the molded and undivided medical penetrating device of the invention is made of a biocompatible, long-lasting and resiliently deformable material. The device normally is made to be biocompatible so that it will not be rejected by or create other complications with the patient. The device is usually long-lasting, particularly in those instances in which the device will remain in the patient for an extended period of time. The device is also resiliently deformable so that it can be easily manipulated for insertion into the 
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the artificial stoma device of Lu by converting the two piece unit into a molded one piece unit.  As stated above (in Williams paragraph [0023]), one skilled in the art would have been motivated to create a one piece molded medical device made of a biocompatible, long-lasting and resiliently deformable material so that it would not be rejected by the patient (because it is biocompatible), it is durable to remain in a patient for an extended period of time and the device is resiliently deformable so it is easily manipulated for insertion into the interior of a body.
 In addition, making an invention having multiple pieces into a one integral unit does not make the integral, one-piece, invention patentable over a multiple-piece invention.  Please see In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) that refers to a claim to a fluid transporting vehicle.  This claim was rejected as obvious over a prior art reference which differed from the prior art in claiming a brake drum integral with a clamping means, whereas the brake disc and clamp of the prior art comprise several parts rigidly secured together as a single unit. The court affirmed the rejection holding, among other reasons, "that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice."); but see Schenck v. Nortron Corp., 713 F.2d 782, 218 USPQ 698 (Fed. Cir. 1983) (Claims were directed to a vibratory testing machine (a hard-bearing wheel balancer) comprising a holding structure, a base structure, and a supporting means which form "a single integral and gaplessly continuous piece." Nortron argued that the invention is just making integral what had been made in four bolted pieces. The court found this argument unpersuasive and held that the claims were patentable because the prior art perceived a need for mechanisms to dampen resonance, whereas the inventor eliminated the need for dampening via the 



    PNG
    media_image1.png
    812
    583
    media_image1.png
    Greyscale



Regarding claim 3, dependent from claim 2 (as modified above), Lu, as modified discloses wherein said connecting segment has: 
a linking section (second fixing member 43) that is in contact with said second unit (solid unit 3 having a first connecting member 33); and  
15a clamping section (illustrated in Fig. 4 second fixing member 43 and contacting face 311) that cooperates with said second unit (blocking member 31 or solid unit 3) for clamping a portion of the intestine there between (Fig. 4 bottom picture illustrates intestine 91 is clamped between the second fixing member 43 and the contacting face 311).  
Regarding claim 4, dependent from claim 1 (as modified above), as Lu teaches 20wherein said first unit (hollow unit 4) further has a positioning member (second portal member 44) that has an end connected to said outlet portion and being adjacent to said outlet opening, and an opposite end adapted to be disposed at a periphery of the opening and secured to the skin tissue (Paragraph [0024] states “44 being secured to an outer surface of the skin tissue 92).  
Regarding claim 5, dependent from claim 4 (as modified above), Lu teaches further comprising a cover unit (cover member 51 illustrated in Fig. 5) detachably coupled to said outlet portion of said first unit and adapted for blocking the opening of the skin tissue (Paragraph [0026] states “Referring to Fig. 5, the outer unit 5 includes a cover member 51 adapted to cover removable the opening 920.”  Opening 
Regarding claim 6, dependent from claim 4 (as modified above), Lu teaches 5further comprising a receiving unit (pouch 52, illustrated in Fig. 6) detachably coupled to said outlet portion of said first unit (hollow unit 4) and defining a receiving space (collection space 520) that is adapted to be outside of the skin tissue (abdomen 9) and that is in spatial communication with said outlet opening (opening 920). (Fig. 6 illustrates the pouch 52 detachably coupled to said outlet portion of hollow unit 4 by first portal member 34 and second portal member 44 located outside of the skin tissue and in spatial communication with said outlet opening).    
Regarding claim 7, dependent from claim 1 (as modified above), Lu teaches further comprising a cover unit (outer unit 5 illustrated in Fig. 5) detachably coupled to said positioning member of said first unit and adapted for blocking the opening of the skin tissue (Paragraph [0026] states “Referring to Fig. 5, the outer unit 5 includes a cover member 51 adapted to cover removable the opening 920.”  Opening 920 is the outlet portion of said first unit (hollow unit 4) on the abdomen 9 (skin) that is blocked by the cover (51) when present.).  
Regarding claim 8, dependent from claim 1 (as modified above), Lu teaches further comprising a receiving unit (pouch 52, illustrated in Fig. 6) detachably coupled to said outlet portion of said first unit (hollow unit 4and defining a receiving space (collecting space 520) that is adapted to be outside of the 20skin tissue (abdomen 9) and that is in spatial communication with said outlet opening (opening 920). (Fig. 6 illustrates the pouch 52 detachably coupled to said outlet portion of hollow unit 4 by first portal member 34 and second portal member 44 located outside of the skin tissue and in spatial communication with said outlet opening).      
Regarding claim 9, dependent from claim 1 (as modified above), Lu teaches wherein said second unit is solid (solid unit 3).  

Regarding claim 11, dependent from claim 3 (as modified above), Lu teaches wherein said second unit is solid (solid unit 3).  
Regarding claim 512, dependent from claim 4 (as modified above), Lu teaches wherein said second unit is solid (solid unit 3).  
Regarding claim 13, dependent from claim 5 (as modified above), Lu teaches wherein said second unit is solid (solid unit 3).  
Regarding claim 14, dependent from claim 6 (as modified above), Lu teaches wherein said second unit is solid (solid unit 3).  
Regarding claim 15, dependent from claim 7 (as modified above), Lu teaches 15wherein said second unit is solid (solid unit 3).  
Regarding claim 16, dependent from claim 8 (as modified above), Lu teaches wherein said second unit is solid (solid unit 3).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Aravalli (US 20190201230A1) disclosing stomal diverter devices.
Mariani (US 2017/0367870 A1) disclosing medical devices for performing ileotomies and/or jejunotomies.
LU (CN110856676 A) disclosing artificial stoma devices.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY J FEULNER whose telephone number is (571)272-4924.  The examiner can normally be reached on Ad hoc work from home.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas J Weiss can be reached on 571-270-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.










/GREGORY J FEULNER/Examiner, Art Unit 4171                                                                                                                                                                                                        
/NICHOLAS J WEISS/Supervisory Patent Examiner, Art Unit 3781